 In the Matter ofBALENTINEPACKINGCOMPANYandPACKINGHOUSEWORKERS ORGANIZING COâIMITTEErCases Nos. R-394 and C-2478SUPPLEMENTAL DECISIONDECISIONANDtORDERFebrrua7 y13,1943On July 2, 1942, the Board issued a Decision and Direction of Elec-tion,in Case No. R-3928, a proceeding under Section 9 (c) of the Act.'Pursuantto theDirection of Election,an election,by secret ballot wasconducted- on July 27,1942, under thedirectionand supervision,of theRegional Directorfor the Tenth Region (Atlanta,Georgia).On July29, 1942, the Regional Director',acting pursuant to ArticleIII, Sec-tion 10, ofNational Labor RelationsBoard Rules'and Regulations-Series 2,,as amended,issued and duly served,upon the parties a Reporton Ordered Election.As to the ballotingand the results thereof, the Regional Directorreported as follows :Total on eligibility list--------------------------------------128Total ballots cast-------------------------------------------85Total ballots challenged-------------------------------------5Total void ballots-------------------------------------------0Total valid votes counted------------------------------------'80Votes cast for Packinghouse Workers Organizing Committee-_-- '20Votes cast against Packinghouse Workers Organizing Commit-tee------------------------------------------------------60Thereafter, the Unionfiled objections to the election.'-On Septem-ber 24,1942, following an investigation,the Regional'Director issueda Report on Objectionsin which hefound that the objections raisedmaterialand substantial issues.On October 22, 1942, after a com-'2 The TrialExaminerin the proceedingon the complaint granted a motion of the re-spondent that its answer to the complaint.also constitute its answer to the objections tothe election47'N. L.It.B.,, No. 68..489I 490DECISIONSOF NATIONALLABOR RELATIONS BOARDplaint proceeding had, been. instituted, the Board issued an orderdirecting a hearing on the objections to the election and consolidatingboth cases.On December 31, 1942, the Trial Examiner issued his IntermediateReport in Case No. C-2478, the -complaint proceeding, finding that therespondent had not engaged in unfair labor practices and recommend-ing that the complaint be dismissed.A copy of the IntermediateReport is attached hereto.Neither the respondent nor the Union hasexcepted to the findings or recommendations of the Trial Examiner.The Board has considered the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was' committed.Therulings are hereby affirmed.'The Board has further considered theIntermediate Report and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.tions to the election are substantially the same as those offered in sup-port'of the charge filed in Case No. C-2478, and since'we have sustainedthe-recommendation of the Trial Examiner that the complaint issuedin that case be dismissed,4 we findtha,t the objections to the electionare without merit.Accordingly, we hereby overrule the objections.The results of the election show that no collective bargaining repre-sentative has been selected by a majority of the employees in theappropriate unit.The petition, of Packinghouse Workers OrganizingCommittee for investigation and certification of representatives, ofemployees of Balentine Packing Company, Greenville, South Carolina,will therefore be,dismissed.11ORDERUpon the entire record.in the two cases and pursuant to-Section 9 (c)and Section 10 (c) of the National Labor Relations Act and pursuantto Article III, Sections 9 and 10, of National Labor Relations BoardRules and Regulations-Series 2, as amended,ITISHEREBY ORDERED that the complaint be, and it hereby is, dis-missed;IT 'IS FURTHER ORDERED that the petition for investigation and certi-fication of representatives of employees of Balentine Packing Com-pany, Greenville, South Carolina, filed by Packinghouse WorkersOrganizing Committee be, and it hereby is, dismissed.3An offer of proof was made at the hearing by the respondent. In ^,iew of our decisionin-the case the offer need not be considered4Since the proceeding on the complaint is necessarily determinative of the representstion case,we do not consider as herein applicable Article IT,Section 35 of"ourRules^andRegulations providing that where no exceptions have been filed to the findings of the TrialExaminer that no unfair labor practices have been engaged in,the case shall be consideredclosed BALENT-INE PACKING COMPANYINTERMEDIATE REPORTMr. -S. Craig CarnesandMr. M. A. Prowell,for the Board.Mr. D B. Leatherwood,of Greenville, S C., for the respondent.Mr. J. R. Kirby,of Greenville, S. C, for the Union.STATEMENT OF THE CASH.491Upon an amended charge filed by Packinghouse `Yorkers Organizing Commit-tee. herein called the Union, the National Labor Relations Board, herein calledthe Board, by its Regional Director. for the Tenth Region (Atlanta, Georgia),issued its complaint dated November 9, 1942, against Balentine Packing Company,herein called the respondent, alleging that the respondent had engaged in andwas engaging in unfair labor practices within the meaning of Section. 8 (1) andSection 2 (6) and (7) of the National Labor Relations Act, 49 Stat 449, hereincalled the ActConcerning the unfair labor practices, the complaint alleged in substance thatthe respondent at various time,, from on or 'about May 1, 1942, engaged in andnow is engaging in committing, authorizing, instigating and acquiescing in the-following acts: casting aspersions on union agents scheduled to act in a Boardelection; inciting racial discord to defeat the Union in the election; inducingunion leaders to abandon the Union on the eve of the election ; urging employeesto vote against the Union in the election ; threatening physical harm to- unionadherents among its employees; interrogating employees concerning union meet-ing places ; threatening to collect union dues for its own benefit by physical force ;urging employees-to admonish negro employees not to vote in the election ; threat-ening employees with physical violence as a part of and prior to threatened dis-criminatory discharges for union activities; threatening physical harm to em-ployees if they participated in the election; circulating petitions during workinghours in its plant asking for the discharge of employees suspected of union sympa-thy or lending the Union assistance in the election; rearranging the workinghours of its employees in order to prevent complete employee participation in theelection and defeat the Union ; advising employees during the balloting that it,wis.futile to vote because the Union had-been defeated in the election; assemblingemployees to allow speeches and talks against the Union ; remunerating employeesfor time spent in attending meetings during which speeches were made againstthe Union; and vilifying the Union and the union leaders ; and by the above actsinterfered with, restrained, and coerced'its employees in the exercise of the rightsguaranteed in Section 7 of the Act.'On or about November 27, 1942, the respondent filed an answer in which itdenied the commission of any unfair labor practices.The answer also allegedin substance that the respondent was informed and believed that the charges filedby the Union were an attempt by the Union, acting through and by a representa-tive of the Board, to coerce the respondent (1) into posting notices that it wouldcease and desist from committing unfair labor practices which it, in fact, hadne%er committed, and (2) into an agreement that there would be no certificationas to the outcome of the election held by the BoardIOn October 22, 1942, an order was issued consolidating this case with objections to theconduct of an election which had been directed by the Board in theMatter of SalentinePack-ing,CoinpanvandPackinghouse Workers Organising Committee. 42 NL R B 153 The answer also alleged that an agent of the Board, to wit M. A. Prowell, had admittedthat, the, charges were,without merit and an attempt thus to coerce the, respondent. Theundersigned granted a motion to strike this allegation and sustained an objection to testi-mony offered thereunder, but allowed the respondent to place, the testimony in the record asan offer of proof. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to notice and after a postponement ordered by the Regional Director,a hearing on the complaint was held at Greenville, South Carolina, on,December10 and 11, 1942, before the undersigned, the Trial Examiner duly designated bythe Chief_ Trial Examiner.The Board and the respondent were represented bycounsel and the Union by, its representative.All were allowed to participate inthe hearing and were afforded full opportunity to be heard, to examine and cross-,examine witnesses, and to introduce evidence bearing on the issues.At the close-)of the hearing, motions were made that the pleadings be amended to conform tothe proof with respect to such 'matters as dates and spelling of names.Themotions were granted without objection.Also at the close of the hearing, counselfor the Board and the respondent, respectively, argued orally before 'the under-signed with respect to part of the issues.The parties were also given oppor-tunity to file briefs with the undersigned, but only the respondent has availeditself of this privilege.Upon the entire record in the case and from his observation of the witnesses;the undersigned makes the following:*FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENT.Balentine Packing Company is a South Carolina corporation maintaining aplant in Greenville, South Carolina, where it is engaged in the manufacture ofcertainmeat products.During the year 1942, the respondent has used rawmaterials consisting' principally of livestock, seasoning, paper boxes, and grindersupplies of a purchase value of approximately $1,500,000, of which about 10 per-cent came from outside the State of South Carolina,' During the same period, therespondent sold products of a sales value slightly in excess of $1,500,000, of whichabout 2 percent, consisting of hides and grease, was shipped outside the State ofSouth Carolina.There are approximately 180 employees on the respondent's payroll.'IT.THE ORGANIZATION, INVOLVEDPackinghouseWorkersOrganizing Committee is a labor organization affiliatedwith the Congress of Industrial OrganizationsIt admits to membership em-ployees of the respondent.111.THE UNFAIRLABOR PRACTICESOn or about September 1941 the Union began an organizational campaign amongthe respondent's employeesThis campaign was still in progress during thespring and summer of 1942, and on April 29, 1942, the Union filed a petition withthe Board, for investigation and certification of representativesThereafter;pursuant to an investigation and hearing, the Board on July 2, 1942, Issued adecision and direction that an election be held among the respondent's employeesin an appropriate unit`The directed election took place on July 27, 1942.Thecomplaint alleges that the respondent engaged in certain acts of interference,restraint, and coercion during the pendency of the election and thereafter.Part of the conduct charged to the respondent was a conversation in the plantbetween W. I. DuBose, a foreman of the'pickling and curing room, and two women.employees shortly before the election.Prior to the election the Union had named-3The volume of business done by the respondent during 1942 is an estimate of its presidentbased on the volume of business done up to the time of the hearing.' BALENTINE PACKING COMPANY493,a colored employee to serve as a watcher at the ballot boxAt the time of theconversation mentioned above. DuBose asked the two women emplpyees.their at-titude toward the Union.These employees indicated to him their opposition to itand DuBose replied that it looked to him as though "they" were trying to makea race issue by having a colored erfiployee act as a watcher dating the election.Other conduct charged to the respondent in addition to that of,DuBose wasbased on the testimony of Buster Sullivan, an employee in the "weiner room".,Sullivan testified that Ralph Styles, an inside salesman for the respondent, toldhim about three weeks before the election not to vote and asked him the day ofthe election whether he had voted. Sullivan also testified at one point thatStyles told him the day of the election to get "the boys" to vote, but at anotherpoint testified' that Styles told him to tell them "not to vote " Styles testifiedthat he told Sullivan shortly before the ballot box was to close on election dayto hurry and vote and to get "the boys" to vote.He further testified that hetalked to Sullivan about the election only on this one occasionIn view of theconfusion in Sullivan's testimony the undersigned credits Styles' version of thisconversation.Whether Styles' remark on this occasion was attributable to therespondent as an unfair labor practice will be discussed'below.Sullivan alsotestified that about the time of the election, H J. Ward, a shipping clerk, askedSullivan if he belonged to the Union, telling him that he was making enoughmoney, and that if Sullivan voted for the Union he ought to be "kicked out."'Ward, because of illness, was not present at the hearing, but his denial that thisconversation took place was incoiporated in a stipulation between the respectivecounsel-for the Board and the respondent.The undersigned is convinced thatthere was some conversation between Ward and Sullivan about the Union orthe election.The undersigned is not convinced, however, after hearing andconsidering Sullivan's testimony that he stated the conversation with accuracySullivan testified, moreover, that he voted for the Union in the election.He alsotestified that he spoke to none of the other employees about the remarks ofSullivan.The evidence fails to establish that either Styles or Ward had super-visory authority.As indicated above, Sullivan's testimony about his conversa-tions with Styles and WL4rd was confusedNone of his testimony, moreover,indicates that either Styles or Ward in their conversations claimed to speak forthe respondent.Under the circumstances, the undersigned is not convinced thattheir remarks and those of DuBose, as detailed above, were such as to supporta finding of interference, restraint, and coercion in violation of the Act unlesscoupled.with other conduct in violation of the Act.There was also testimony that about 7 a. in the day of the election BrownleeSouth and Clyde Smith, employees in the cutting room, talked to a group of girlemployees at or near it door leading into the so-called bacon room.Working hoursbegin at 7 a. m. in the respondent's plant.However, the management allows theemployees several minutes leeway before they are required to begin work. Itwas common for employees during this period to congregate at a soft drinbmachine at this point in the plant. It was at such a time and place that theremarks described below, were made. Jessie Batson, an employee in the baconroom, the Souths, and Levis Gilstrap, another cutting room employee who wasalso present, all testified about this occurrence.Batson testified that the Southsstated to 15 or 20 girl employees on this occasion that the employees in thecutting room were opposed to the Union and suggested that the girl employeesvote against the Union and "keep it out". The testimony of the Souths shows$.Sulllvan's testimony was confused as to whether this event was before or after theelection. 494DE-C17;ONSOF NATIONALLABOR RELATIONS BOARDthat each indicated his opposition to the Union on this occasion and Gilstraptestified that he heard one of the Souths state at the time that the employees inthe cutting room were opposed to the Union In the light of all the testimony onthe subject the undersigned finds that remarks substantially like those testifiedto by Batson as set forth above were made by one or both of the Souths on thisoccasion.The remarks by the Souths on this occasion are of no significance,however, unless they represented the management at the time they spoke.Gil-strap, who testified for the respondent, on cross-examination referred to ClydeSouth as an assistant foreman, testifying further that whenever Foreman AveryMitchell of the cutting department was absent Assistant Superintendent of theplant, J C Mulkey, would designate some employee in the cutting departmentto carry on in the absence of Mitchell.Gilstrap testified that according to hisrecollection Clyde South had been designated to do so on one or two occasions.His testimony was vague, however, as to when South had ever acted in thiscapacity duringMitchell's absence.Gilstrap testified,moreover, that otheremployees-had on occasions -similarly been assigned to such 'duty in Mitchell'sabsence.Mulkey testified that Clyde South had never been given any supervisory'duties during Foreman Mitchell's absence and South testified he had not at anytime exercised supervisory authority.South and Mulkey further testified thatonlyMulkey acted in a supervisory capacity over the department duringMitchell's absencesThe evidence indicated that Mitchell's absence from the de-partment had been rare and had not happened at all (luring the previous twoyears.Under all the circumstances the undersigned finds that Clyde South (lid nothave supervisory authority at the time of the conversation detailed above.Thereis no testimony to support any claim that Brownlee South and Levis Gilstraphad supervisory authority and the undersigned finds that they did not have suchauthority.The evidence, moreover, does not show that the respondent authorizedor had knowledge of the incident discussed above. ' Forelady Gilreath of thebacon department testified that she did not know of the occurrence and there,is,.nothing in the evidence to establish that she or any gther supervisory employeewas in the vicinity at the time.Under all the circumstances the 'undersignedfinds that the remarks of Clyde and Brownlee South in the bacon room on theoccasion described above are not attributable to the respondent.Ed Toomey, an employee in the bacon room, called as a witness by the Board,testified that about the time of the election, Otto Mitchell, an employee in thecutting room, spoke to him while at work, Mitchell asking Toomey if lie belongedto the Union and telling Toomey that if he joined be would not be there long,as the plant would closeTowne}- further testified that the day of the electionLarry Coates, also an employee in tiie'cutting room, spoke to hum while at workand told him there was no' use to vote, as the Union had already lost the election.Both Mitchell and Coates testified that these conversations arose as a resultof questions by Toomey.Mitchell testified that while he was waiting for anelevator in the plant, Toomey came to him and asked if he was going to vote inthe election.Mitchell testified that' Iie'then indicated to Toomey he was notinterested in the UnionCoates testified that Toomey inquired of him what hethought of the Union and that Coates then told Toomey whether it was a goodthing depended on the individualNeither of these emplo.Nees had supervisoryauthority. 'Moreover, the evidence does not establish that the respondent aut'hor'i2ed or had knowledge of the ieiuarks either of Mitchell or CoatesEven thoughToomey's version of the conversation with Mitehell,and.Coates,be creditedi theirstatus as employees was not such aril the circumstances surrounding the conver- BALEN'TINE PACKING COMPANY495nations are not-of such a nature as to make the conversations attributable tothe respondent.'Two other employees, Jim Hicks andWoodrowMickler,were called as witnessesby the Board, and were interrogated regarding whether about the time of theelection any remarks were made to them about the election or derogatory to theUnion,Both,deuied,any such conversations except that Hicks testified Gilstrap,aentioned above, had inquired of Ricks on'the day of the election whether hewas goingto vote,Hicks replying negatively.,Gilstrap admitted that the conver-sationmentioned by Hicks took place,but testified he asked Hicks if the latterhad votedThatGilstrap dud not iepreseut the niariagenient has been determinedaboveWhether Hicks' or Gilstrap's version of the conversation is accepted,since Grlstrap did not have supervisory authority,the undersigned finds thatGilstrap's conduct was not attributable to the respondent'There remains for consideration the natureand effectof a remark of D. B.Leatherwood,counsel-for the respondent,prior to the election at a meeting ofsupervisory and other employees who were excluded from the unit in the election ;likewise the nature and effect of a petition circulated in the plant about thei line of the election.Two to three weeks prior to the election Leatherwood spoketo the group mentioned above,explaining to themthat theyshould not take anypart,in the election which was about to be held inasmuch as such activity mightinvalidate the,election.Dining the course of the meeting the fact was mentionedby someone in the groupothat there would be watchers at the ballot boxes andtwo of them for the Union would be Matthew Booker and one Mrs. Burns. Some-bod,N in the groupstatedthat Booker was a colored employeeForeman DuBosetestified that at this point in the meeting Leatherwood said he (lid not believeany of the women employees would belittle themselves by voting in the presenceof thisnegroemployee.Leatherwood's testimony gave a different version of hisstatement.at this meeting.He testified that he stated he could not conceive ofMrs. Burns sitting beside Booker during the election.Several persons present atthe meeting,when called as witnesses by the respondent,corroborated Leather-wood's testimony.Regardless of which version of the statement is correct theundersigned views, as significant the fact that the statement by Leatherwoodwars madeto supervisory and other employees who were notallowedto vote inthe electionMoreover.there is no evidence that any representative of themanagement mentioned the race question in connection with the election,exceptfor the remark of Foreman DuL'ose shortly before the election to the two womenemployees as set forth above.The petition,mentioned above,had its origin in the fact that for a long 'timeprior to the electiontherehad been"hard feeling" between DuBose and certain6Toomey also testified that about the time of the election 'a coloredmagazine salesmanfrom Alabama made some ienrarks near the plant derogatory to the UnionSince he wasnot an employee of the respondent: and the evidence fails to show that what hesaid wasauthorized, his remarks are not atti ibutable to the respondent-7Apparently cousel for the Board called Flicks and Diickler 'as witnesses- because- bothmade mitten statements to Union representatives prior to the hearing, indicating thatStyles ' liadmade iemarks fo 'them dei ogatoi y to'the Union 'and designed to influence theelection. 'Moreover, Indz FIicks, «ife of John Hicks but not.an employee,and Sullivantestified that after the electron-Afickler made a statement at the former's house,that the(lay 'of the, election as he left the plant Styles asked Dickler'ifhe Sias goingto vote, Stylesadding that he would kill Dickler if Mickler votedWhen questioned by board counselboth (ticks and Dickler testified that Styles bad made no remarks to theiri derogatory tothe Union or regarding the election. Styles also denied havingmade any such statementsto these employees.Since there is no direct evidence that Stylesmade such remarks, theundersigned finds that lie did not do so 496DECISIONS OF_.NATIONAL LABOR RELATIONS BOARDother. employees in the plant.About the time of the election-some employeesin the cutting room placed in circulation a petition which recited that, theemployees could-not work in harmony with DuBose and requested his removal.One.day soon after,the election some employee handed Styles this petition andasked him to leave it in the bacon room for circulation. As Styles wasgoing.through the bacon -room soon thereafter he showed the petition to Fore-lady Gilreath, left it there, and went to another part of the plant. Someof the girl employees in the bacon room looked at the petition. Soon there-after Styles returned to the bacon room and found that none of the employeeshad signed it.He then stated to certain of the girl employees in the roomthat it was impossible to work in harmony with Foreman DuBose- and" thepetition was being circulated for that reasonStyles left the department aboutthat time and several girl employees signed the document. The record issilent regarding the extent to which the petition was further circulated, butone, morning soon thereafter when President Balentine went to the plant hefound the petition on his desk.The respondent then made an investigationof the, matter, and decided not to discharge DuBose, who still has his employ-ment with the. respondent.The undersigned finds no evidence in the recordto support any contention that the petition was in any way related to theUnion-or Union activitiesBoth Balentine and Attorney Leatherwood testi-fied that in the investigation of the petition after it was 'placed on Balentine'sdesk the matter of the Union in no way entered into ithe situation.Under thecircumstances the undersigned finds nothing in the event "to support a findingof interference,, restraint, and coercion in violation of the Act:On the basis of the facts set forth above only the remarks of Foreman DuBoseare attributable to the respondent.The undersigned is of the opinion thatthese,'remarks standing alone, however, are not sufficient to, support a findingof interference, restraint, and coercion in violation of the Act.'The undersigned will therefore recommend dismissal of the allegations inthe complaint that the respondent has interfered with, restiained, or coercedits employees within the meaning of Section 8 (1) of the Act.Upon the basis of the foregoing findings of fact, and upon the entire recordin the case, the undersigned makes the following:CONCLUSIONS of LAW1.The operations of the respondent occurred in commerce within the meanuigof Section 2 (6) of the Act.2.Packinghouse' Workers Organizing Committee, affiliated with the Congressof Industrial Organizations, is a labor organization within the meaningof Section 2.(5) of the Act.3.The respondent has -not interfered with, restrained, or coerced its employeesin the' exercise of the rights guaranteed in Section 7 of the Act within themeaning of Section 8 (1) of the Act.a The respondent introduced evidence that J.R Kirby, an organizer for the Union,calledat Leatherwood's office shortly before the hearing, admitted there was no foundation tothe claims made by the Union in the instant case and offered to "make a d"eal" to keep theimportant witnesses away from the hearing.Kirby testified that he was not in Leather-wood's office at the time claimed by the respondent. In view of the other findings madeherein it is unnecessary to resolve this conflicting evidence.1 BALENTINE PACKING COMPANY497RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of, law,the undersigned recommends that the complaint against Baleutine PackingCompany be dismissedAs provided in Section 33 of Article 11 of the Rules and Regulations of.theNational Labor Relations Board, Series 2-as amended, effective October 28,1942-any party may within fifteen (15) days from the date of the entry ofthe order transferring the case to the Board, pursuant to Section 32 of ArticleII of said Rules and Regulations, file with the Board, Shoreham Building, Wash-ington, D. C., an original and four copies of a statement in writing,, setting forthsuch exceptions to the Intermediate Report or to any other part of the recordor proceeding (including rulings upon all motions or objections) as he reliesupon, together with the original and four copies -of a brief in support thereof.As further provided in said Section 33, should any party desire permission toargue' orally before the Board, request therefor must be made in writing tothe Board within ten (10) days from the date of the order transferring thecase to the Board.IWILLIAM B.BARTON,Trial Examiner..Dated : December 31, 1942.I513024-43-vol. 47-32